DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/1/2021, 2/10/2022, 9/26/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 20, 23, 24, 28-30, 33, 34, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klier et al. (US 2016/0059851 A1).
For claims 19 and 29, Klier discloses a vehicle comprising: at least one wheel for moving the vehicle; at least one drive motor for driving the at least one wheel; and a processor in communication with the at least one drive motor (Fig. 1-3, para. 0002-0007, where a vehicle control system is described that have wheels and processor that controls motor that operates the vehicle), the processor configured to: control the at least one drive motor to move the vehicle along a path within an environment (Para. 0006-0010, 0018, 0019, where the vehicle drives along the road network with various weather and road conditions); determine that, at a pre-determined time in the future, the vehicle is predicted to experience a condition associated with traction loss (Para. 0008, 0012, 0019-0021, where the vehicle is predicted to travel a path in the future of the route that it is to be traveled at a location and time based on the location tracking of the vehicle via GPS and received road conditions associated with traction loss); based on the condition identified, select a traction-control strategy to apply at the pre-determined time; and at the pre-determined time, implement a corrective action associated with the selected strategy (Para. 0008-0010, 0020, 0021, 0023-0025, where the vehicle is controlled based on the expected and detected road conditions with associated vehicle stability controls at the location where the road conditions occurs).

For claims 20 and 30, Klier discloses the vehicle of claim 19, wherein: the condition is associated with a location along the path; and determining that the vehicle is predicted to experience the condition comprises determining, that at the pre-determined time, the vehicle is expected to navigate through the location (Para. 0019-0021, where the vehicle is predicted to experience the road condition at the location along the future path).

For claims 23 and 33, Klier discloses the vehicle of claim 20, wherein the vehicle comprises one or more sensors, and the processor is configured to identify the condition at the location based on sensor data received from the one or more sensors Fig. 1, para. 0024, 0031).

For claims 24 and 34, Klier discloses the vehicle of claim 23, wherein the processor is configured to: receive, from the one or more sensor, sensor data associated with the location; compare the sensor data to pre-stored sensor data associated with a known condition causing traction loss; determine a match between the sensor data and the pre-stored sensor data; and in response to determining the match, determine that the location is associated with the condition causing traction loss (Fig. 2, 3, para. 0019-0021, where sensor data are being compared to pre-stored sensor data associated with known condition causing traction loss and determine the location is associated with the condition).

For claims 28 and 38, Klier discloses the vehicle of claim 19, wherein the strategy is selected based on at least one of a score or priority associated with the strategy, wherein the score associated with the selected strategy is based on one or more of the type of condition and an estimate of how the condition would affect the vehicle (Fig. 2, para. 0019-0021, where based on the recognized road conditions and determines of mue that relates to the friction of the road surface, a respective vehicle stability control strategy is selected).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21, 22, 25, 31, 32, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klier et al. (US 2016/0059851 A1) as applied to claim 20 above, and further in view of Bonhomme (US 2016/0093210 A1).
For claims 21 and 31, Klier discloses the vehicle of claim 20, wherein the vehicle further comprises at least one memory coupled to the processor (Para. 0029), but does not explicitly disclose the at least one memory storing a map of the environment, the map including information about the location and the associated condition, and determining the location and condition is based on the information included in the map. However, it would have been obvious for one ordinary skill in the art the memory of Klier stores a map that include information about the location and associated condition because without the location and road condition information (Para. 0019-0021) associated with a map relate to the road network, the system would not be able to control the operations of the vehicle traveling on its route. Even so, Bonhomme in the same field of the art discloses memory storing a map of the environment, the map including information about the location and the associated condition, and determining the location and condition is based on the information included in the map (Fig. 1, para. 0015, 0016, 0019). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Klier to store and include a map of the environment including information about the location and the associated condition, and determining the location and condition is based on the information included in the map, taught by Bonhomme to provide accurate information of road conditions associate with the locations within the road network.

For claims 22 and 32, Klier, as modified, discloses the vehicle of claim 21, wherein the information in the map is based on previous traction-loss events experienced by other vehicles at the location (Bonhomme - para. 0015, 0020, where event occurred by other vehicles at the locations are included in the map). It would have been obvious for one of ordinary skill in the art to combine the invention of Klier with Bonhomme for the same reason as discussed above.

For claims 25 and 35, Klier discloses the vehicle of claim 20, but does not specifically disclose wherein the processor is further configured to generate a notification about the expected condition and the location to allow a human operator to rectify the expected condition at the location. Bonhomme in the same field of the art discloses the system generate a notification about the expected condition and the location to allow a human operator to rectify the expected condition at the location (Fig. 1, 3, 5, 6, where warning to road segment conditions can be delivered to a human operator). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Klier to generate a notification about the expected condition and the location to allow a human operator to rectify the expected condition at the location, taught by Bonhomme to effectively and intuitively inform human operator of upcoming road conditions in order to improve vehicle operations.

Claim(s) 26, 36, 27, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klier et al. (US 2016/0059851 A1) and Myers et al. (US 2020/0284601 A1).
For claims 26 and 36, Klier discloses the vehicle of claim 20, but does not specifically disclose wherein the processor is further configured to determine a new path that avoids the location. Myers in the same field of the art discloses determine routes that avoids roadways with certain road conditions, avoiding the locations (Para. 0046-0049, 0054, 0062). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Klier to determine new path avoiding the location, taught by Myers to provide options for operators to avoid encountering certain road conditions to improve comforts.

For claims 27 and 37, Klier discloses the vehicle of claim 19, wherein the pre-determined time in the future corresponds to when the condition is expected to occur (Para. 0025, where the system estimate and predict when the vehicle must be placed in certain driving mode or condition), but does not explicitly disclose a time of day the condition is expected. Myers in the same field of the art discloses a time of day when the vehicle is to expect the condition (Para. 0042-0046). It would have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the invention of Klier to determine the time of day the condition is to be expected, taught by Myers to improve the planning and routing for vehicle travel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2017/0253241 A1) Filev et al. discloses an autonomous vehicle operation sharing road conditions through network communication with other vehicles in the roadway and perform traction controls at expected road conditions.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sze-Hon Kong whose telephone number is (571)270-1503. The examiner can normally be reached 9 AM-5 PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SZE-HON KONG/Primary Examiner, Art Unit 3661